DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6,8-13, 15-20 are subject under examination.

Allowable Subject Matter
Claims 1-6, 8-12, 13, 15, 16,17,18, 19 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach the combination of “deriving a metric indicative of a desired packet error rate (PER) of the repeated portions of data to be received over the physical downlink shared channel at the receiver; based on a comparison of (i) the channel metric derived from the MPDCCH quality measurements, and (ii) the desired PER of the repeated portions of data to be received over the physical downlink shared channel at the receiver, deriving an optimal number of repetitions of each portion of the data to be received over the physical downlink shared channel for successful decoding, wherein when the optimal number of repetitions have been received over the physical downlink shared channel, decoding is to be activated by activation of the decoder” in addition to other limitations of claim 1. 

Regarding claim 18, Prior art fails to teach the combination of “deriving a threshold based on a ratio of power consumed by the receiver to decode each portion of data at the receiver to power consumed by the receiver to combine each portion of data at the receiver; based on a comparison of the threshold and the estimated PER of the received repeated portions of data at the receiver, deriving an optimal number of repetitions of each portion of the data to be received for successful decoding, wherein when the optimal number of repetitions have been received, decoding is to be activated by activation of the decoder” in addition to other limitations of claim 18.

Claims 2-6, 8-12, 13, 15, 16,17,19 and 20 are allowed as being dependent claim 1 or 18.

The closest prior art, Gowda (US 20190036647) teaches in para 0024  determining the number of repetitions which are based on the block error rate, deriving a metric indicative of a desired packet error rate (PER) of the repeated portions of data to be received over the physical downlink shared channel at the receiver; based on a comparison of (i) the channel metric derived from the MPDCCH quality measurements, and (ii) the desired PER of the repeated portions of data to be received over the physical downlink shared channel at the receiver, deriving an optimal number of repetitions of each portion of the data to be received over the physical downlink shared channel for successful decoding, wherein when the optimal number of repetitions have been received over the physical downlink shared channel.

The closest prior art, Gowda (US 20190036647) teaches in para 0024  determining the number of repetitions which are based on the block error rate, however it doesn’t teach deriving a threshold based on a ratio of power consumed by the receiver to decode each portion of data at the receiver to power consumed by the receiver to combine each portion of data at the receiver; based on a comparison of the threshold and the estimated PER of the received repeated portions of data at the receiver, deriving an optimal number of repetitions of each portion of the data to be received for successful decoding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416